DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on July 26, 2022 has been entered.  Claim(s) 1-14 and 19 has/have been canceled.  Claim(s) 21 and 22 has/have been added.  Therefore, claim(s) 15-18 and 20-22 are pending in the application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. (US 2020/0135634, hereinafter “Chiang”, previously cited).
Regarding claim 15, Chiang teaches in Figs. 24 and 41-43 (shown below) and related text a semiconductor device, comprising: 
transistor devices (e.g. 100A, 100B, Fig. 24  and ¶[0049]) and first wiring layers (e.g. 106, Fig. 24) formed on a first side of a substrate (20, Figs. 24, 41-43 and ¶[0022]);  21Attorney Docket No. 190045US02 Law Firm No.524626US 
second wiring layers (e.g. 120, 122, 124, 126, Fig. 42 and ¶[0059])  formed on a second side of the substrate that is opposite to the first side (Fig. 42); and 
conductive rails (116, Figs. 41 and ¶¶[0060]-[0065]) formed in the substrate, the conductive rails interconnecting the second wire layers on the second side of the substrate with the transistor devices and the first wiring layer on the first side of the substrate (Fig.42),
wherein the conductive rails are parallel power rails to provide power (e.g. VSS or VDD, Fig. 41) to the transistor devices that are formed on the first side of the substrate (Fig. 24),
wherein a longitudinal direction (i.e. direction along x or y axis in the bottom view of Fig. 41) of each of the parallel power rail is a direction that is orthogonal to a first direction extending from the first side of the second side of the substrate (e.g. top to bottom direction in cross-sectional view of Figs. 42-42). 

    PNG
    media_image1.png
    486
    358
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    476
    635
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    476
    696
    media_image3.png
    Greyscale

Regarding claim 16 (15), Chiang teaches wherein the conductive rails are formed of a conductive stack including at least one conductive material with a threshold temperature for thermal stability being lower than 700° (e.g. copper, ¶[0058]). 
Regarding claim 17 (15), Chiang teaches wherein the conductive rails are formed of a conductive stack including at least copper (¶[0058]).  
Regarding claim 21 (15), Chiang teaches wherein at least one of the parallel power rails extends through an entirety of the substrate in the first direction (Fig. 34 and ¶[0060]). 
Regarding claim 22 (15),  Chiang teaches wherein the parallel power rails include a first set of power rails connected to a low-voltage level (VSS, Fig. 41) and a second set of power rails connected to a high-voltage level (VDD, Fig. 41), wherein power rails in the first set and power rails in the second set are alternately arranged in a direction perpendicular to the longitudinal direction (Fig. 41).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMullan (US 2016/0284731, hereinafter “McMullan”).
Regarding claim 15, McMullan teaches in Figs. 1 and 4 (shown below) and related text a semiconductor device, comprising: 
transistor devices (128, Figs. 1 and 4  and ¶¶[0016] and [0029]) and first wiring layers (136, Figs. 1 and 4 and ¶¶[0017] and [0029]) formed on a first side of a substrate (104/404, Figs. 1, 4 and ¶¶[0014] and [0029]);  21Attorney Docket No. 190045US02 Law Firm No.524626US 
second wiring layers formed on a second side of the substrate that is opposite to the first side (i.e. TSV 402 is shown in Fig. 4 as being on top of the substrate 404; moreover, McMullan teaches that an external bias is applied to TSV 102 which would necessarily require a second wiring layer on the second side of the substrate 404, Figs. 1 and 4 and ¶[0018]); and 
conductive rails (114 and 414, Figs. 1 and 4 and ¶¶[0015] and [0030]) formed in the substrate, the conductive rails interconnecting the second wire layers on the second side of the substrate with the transistor devices and the first wiring layer on the first side of the substrate (Figs. 1 and 4 and ¶¶[0015]-[0016] and [0030]),
wherein the conductive rails are parallel power rails (Fig. 4) to provide power (e.g. VSS or VDD, ¶[0030]) to the transistor devices that are formed on the first side of the substrate (Figs. 1 and 4),
wherein a longitudinal direction of each of the parallel power rail is a direction that is orthogonal to a first direction extending from the first side of the second side of the substrate (Fig. 4). 



    PNG
    media_image4.png
    549
    763
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    534
    805
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 15 above, and further in view of Lin et al. (US 2020/0144224, hereinafter “Lin”, previously cited).
Regarding claim 18 (15), teaching of Chiang was discussed above in the rejection of claim 15 and includes a discussion of the conductive rails penetrating through the substrate 102.  Chiang, however, do not explicitly teach wherein a depth of the conductive rails is greater than 500 nanometers.  Nonetheless, forming conductive rails to a depth greater than 500 nanometers is well-known in the art as evidenced by Lin (¶¶[0335] and [0338]).  Moreover, forming conductive rails to a desired depth in order to connected elements of the two sides of the substrate, would have been an obvious matter of choice since such a modification would have involved a mere change in the size of the component, where a change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).   
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form conductive rails disclosed by Chiang to a depth that is greater than 500 nanometers as doing so is well-known in the art and would have an obvious matter of design choice. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claim 15 above, and further in view of Livengood et al. (US 2002/0020862, hereinafter “Livengood”, previously cited).
Regarding claim 20 (19), teaching of Chiang was discussed above in the rejection of claim 15 and includes a second wiring (120-126, Figs. 42-43) connected to the power rails (116, Fig. 43).
Livengood, in a similar field of endeavor, teaches second wiring layers (e.g. 116, 204, Fig. 2 and ¶¶[0037] and [0041]) are configured to form a power delivery network to delivery power from an external power source to the power rails (¶¶[0038] and [0041]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and, as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wiring layers disclosed by Chiang to form a power delivery network to deliver power from an external power source to the power rails as disclosed by Livengood in order to provide power to the semiconductor device.

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.  Specifically, on page 7 of the response the Applicant argues that “through-vias 116 do not correspond to the parallel power rails recited in amended Claim 15” and that the “buried power rails 50”, which are considered as corresponding to the claimed power rails by the Applicant, “do not read on the claimed parallel power rails as the `634 power rails are not formed in the substrate, as required by amended Claim 15”.  The examiner respectfully disagrees.
As discussed above in the rejection of claim 15, while the nomenclature used by Chiang differs from that used by the Applicant, the through-vias 116 may be considered as corresponding to the claimed conductive rails that include power rails for the following reasons.  First, as shown in the embodiment disclosed in Fig. 41 and related text, through-vias (116, Fig. 41 and ¶¶[0060]-[0065]) disclosed by Chiang are not only rails (i.e. have a strip  (elongated) shape, ¶[0060]), as required by claim 15, but are also connected to power including VSS and VDD.  As such, the through-vias are power rails.  Second, the power rails (116, Fig. 41) disclosed by Chiang are arranged in parallel to one another, wherein longitudinal direction (i.e. direction along x or y axis in the bottom view of Fig. 41) of each of the parallel power rails is a direction that is orthogonal to a direction extending from the first side to the second side of the substrate (e.g. top to bottom direction in cross-sectional view of Figs. 42-42).  Third, the through-vias (i.e. power rails) are formed in the substrate (20, Figs. 42-43).  Thus, contrary to the Applicant’s argument, Chiang discloses all of the elements of the claim in at least embodiment shown in Figs. 24 and 41-43.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             
/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	10/6/2022